Citation Nr: 0931280	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disorder and, if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder and, if so, whether the claim should be 
granted.

3.  Entitlement to service connection for a chronic kidney 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from December 1961 to November 
1965, and from February 1966 to April 1985; he was in the 
Republic of South Vietnam from March 1966 to April 1967.  He 
was born in 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
provided testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing at the VARO in January 2008; a 
transcript is of record.

In a decision in July 2008, the Board dismissed the Veteran's 
claim for entitlement to service connection for a pulmonary 
disability.  The Board remanded the case on the then pending 
issues of entitlement to service connection for a kidney 
disorder and a left ankle disorder; and whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for a left hip disorder, a 
chronic neck disorder with pain, a back disorder including 
scoliosis, transitional vertebra, and degenerative joint 
disease, and for a right ankle disorder.  

All of the issues except those shown on the front page of the 
present decision were subsequently resolved at the RO.  

As a result, in part, of the actions that took place during 
the current appeal, service connection is now in effect for 
diabetes mellitus, type II, currently rated as 20 percent 
disabling; degenerative joint disease and disc disease of the 
lumbar spine, rated as 20 percent disabling; degenerative 
joint disease and disc disease of the cervical spine, rated 
at 10 percent; tendonitis of the left ankle, rated at 10 
percent; status post cholecystectomy with removal of 
pancreatic cyst, rated at 10 percent; and hemorrhoids, rated 
at 0 percent (noncompensably) disabling.


FINDINGS OF FACT

1.  Service connection for a right ankle disability and a 
left hip disability was denied in VARO action in 1985; that 
decision was not timely appealed.

2.  The evidence added to the record since the 1985 RO rating 
action with regard to a right ankle disability does not bear 
directly and substantially upon the issue of service 
connection for a right ankle disability, and is, by itself or 
in conjunction with evidence previously assembled, not so 
significant that it must be considered in order to fairly 
decide the merits of the issue.

3.  The evidence added to the record since 1985 VARO rating 
action with regard to a left hip disability bears directly 
and substantially upon the issue of service connection, and 
is so significant that it must be considered in order to 
fairly decide the merits of the issue.

4.  Competent medical evidence and credible opinion raises a 
reasonable doubt that the veteran's long-standing left hip 
disability, manifested primarily by pain, may not be 
dissociated from his now service-connected low back 
disability.

5.  The veteran does not exhibit a chronic kidney disability 
which is of service origin on any basis.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the 1985 rating decision wherein 
the RO denied the Veteran's claim for service connection for 
a right ankle disorder is not new and material; thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2009).

2.  Evidence submitted since the 1985 rating decision wherein 
the RO denied the Veteran's claim for service connection for 
a left hip disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2009).

3.  Giving the benefit of the doubt to the Veteran, a left 
hip disability manifested by pain is secondary to his 
service-connected low back disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).

4.  A chronic kidney disorder is not of service origin, is 
not secondary to service-connected disability and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An SOC and SSOCs were issued, and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
after he filed his request to reopen the previously denied 
claim, he was advised by letter of the requirements as to new 
and material evidence and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence:  Applicable Criteria

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

III.  Service Connection:  Applicable Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310.  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability.

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence,"  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), and has also held that 
a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

IV.  Factual Background and Analysis

As noted in the Board's action in 2008, several of the issues 
of entitlement to service connection for residuals from a 
truck accident in service were addressed in 1985, immediately 
after the Veteran's separation from his second period of 
service.  

The Veteran's service medical records confirm a considerable 
number of incidents when he was seen for low back pain and 
other orthopedic complaints, and on one or more occasions the 
records document his having been in a vehicular accident in 
July 1979.  The details of that incident and any accident 
while he was in Vietnam are not delineated.  He was also seen 
for at least one ankle sprain as a result of a twisting 
injury.  It is unclear whether he had kidney problems which 
contributed to some of his back complaints in addition to his 
pancreatic anomalies (identified on various testing including 
IVP's and abdominal CT scans in service) which were 
documented and for which he has service connection.   

The Veteran testified that the truck-related injuries were 
incurred at Long Binh, Vietnam, when he fell off a 21/2-ton 
truck tailgate, striking the left side of his body on the 
ground; his left ankle caught in the truck.  He said he was 
given injections and pills by a medic.  He said his right 
ankle was hurt doing PT in Okinawa.  These are consistent 
with the histories he has given on several occasions in the 
past.

VA examination immediately after service separation in July 
1985 showed pain in the low back and, among other things, 
what appeared to be a possible old fracture of the right 
ankle.  The VARO considered the issue of various problems, 
including issues #1 and 2, in 1985.  

It is noted that throughout, in and since service, the 
Veteran has seemingly had some periodic urinary tract 
complaints with associated back pain as well.  However, at 
the time of the Board's 2008 remand, the nature of the 
Veteran's current kidney disorder(s), if any, was unclear.  A 
CT scan in April 2005 showed a possible solid shadow in the 
anterior aspect of the left kidney "which would not have 
caused pain".  He had been feeling better after having been 
given an antibiotic for a urinary infection, which was said 
to suggest that he did not have cancer.  In his testimony he 
indicated that he had been seen at a facility for kidney 
treatments, but the diagnosis remained unclear.

It appeared that at the time of the initial certification to 
the Board, all of the records to that date from his current 
care at a service department facility were of record.  
Attempts have been made to acquire additional service 
records, without success.  In that regard, the Board 
appreciates that the Veteran has endeavored to help by 
submitting copies of many of the low back and IVP findings 
from service; it appears that, for the most part, these are 
duplicative of that which was otherwise in the file.

In 2008, the Board remanded the case, in pertinent part, for 
additional evidence to include complete SSA records, military 
facilities records (including from Ft. Bliss), and VA 
records, all of which are now in the file.  

The Board also requested medical examinations and detailed, 
reasoned opinions with regard to the potential association 
between any of the claimed disabilities and the Veteran's 
service, and the complaints and/or any disabilities 
manifested therein.  

The considerable aggregate of data now in the file was 
reviewed by VA medical specialists in November 2008.  With 
regard to his kidneys, the veteran said that he had been 
given antibiotics for urethritis in service and that he had 
previously been found to have cysts on his kidneys by CT scan 
in 2003.  He had not had treatment or surgery for these, and 
his renal function had been normal to date.  He said he had 
been diagnosed with benign prostatic hypertrophy in the early 
1990s, for which he took medication.  He now also had some 
erectile dysfunction which had started in about 2000 and for 
which he took silenafil, which was effective.  His current 
symptoms included only urinary frequency.  The examiner 
concluded that he had only renal cysts, as confirmed on prior 
evaluations, but these did not affect renal function.  The 
veteran's renal function was said to be normal.  The 
urethritis in service had resolved without residuals, and was 
believed to be in no way related to the cysts that had been 
shown long after service separation.  

Thus, based on the aggregate evidence of record and medical 
opinion, the Board must conclude that the veteran does not 
have a chronic kidney disorder which is of service origin on 
an basis, and that any cyst anomalies are similarly unrelated 
to service.

With regard to his right ankle, the veteran said that he had 
had no specific right ankle injuries before or since service.  
In service, he initially hurt the ankle when going down 
stairs in 1976, and was treated for a sprain which resolved.  
He said that he had reinjured the ankle when running in 1977 
during PT and was again treated for a sprain.  He had not had 
significant right ankle pain since 1977, except when he 
walked a long distance and then it would ache a little.  He 
denied having current right ankle pain and said that,when he 
did have pain, which he said flared-up 3-4 times a year, he 
would take a Tylenol #3 which was effective.

On examination, the right ankle showed no functional 
incapacitations or limitations, and no deformity.  He had 
tenderness along the lateral maleolus to the anterior mid-
ankle line.  X-rays of the right ankle were normal.

Based on the evidence of record, the Board finds that the 
1985 VARO action was final, and new and material evidence has 
not been submitted to reopen the claim with regard to his 
right ankle.

On the 2008 VA examination, with regard to his left hip, the 
Veteran reiterated his long-standing history, e.g., that he 
initially injured the hip in a fall from a truck in 1966.  He 
had been initially seen in the field by medics and the 
problem seemed to resolve in about 4 months.  He said that he 
then began to develop left hip pain every single time his low 
back problems flared-up, on a daily basis in the 1980's.  He 
now also had daily left lateral hip pain.  The examiner noted 
that the left hip did not show specific osseous or 
neurological pathology.  However, the examiner concluded that 
the left hip pain was "more than likely a part of the lumbar 
spine condition.  Many of the low back pain clinic notes 
report radiation of the pain into the left lower extremity."  
(Emphasis added.)

With regard to the left hip disorder, the 1985 VARO rating 
action was premised on the fact that the veteran's low back 
problems were not related to service.  However, that is no 
longer the case, as service connection has been granted for 
the back since the Board's 2008 remand, and service 
connection is now in effect for degenerative joint disease 
and disc disease of the lumbar spine, rated as 20 percent 
disabling; and tendonitis of the left ankle, rated as 10 
percent disabling.  The Board finds that this constitutes 
both new and material evidence as to the claim with regard to 
any associated problems involving the left hip.  Accordingly, 
the claim is reopened.  

Furthermore, in addressing the claim on the substantive 
merits, the Board notes that the veteran has had left hip 
complaints throughout, during, and since service.  There is 
now a medical opinion associating those left hip complaints, 
primarily manifested by pain, as being secondary radiation as 
a result of the now service-connected low back disability.  A 
reasonable doubt is therefore raised which must be resolved 
in his favor, and service connection for a left hip 
disability manifested by pain, as secondarily caused by his 
service-connected low back disability, may therefore be 
granted.


ORDER

New and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for a right 
ankle disorder; the appeal is denied.

The reopened claim for entitlement to service connection for 
a left hip disability manifested by pain, as secondarily 
caused by the Veteran's service-connected low back 
disability, is granted.

Service connection for a chronic kidney disorder is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


